Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 07/20/2021 have been fully considered but after further consideration, they are no persuasive.
The Applicant argues that in regard to claim 1 that Iduka prior art, does not teach the limitation of “a second conductive layer that continuously covers, via the second insulating film, an end portion of the first conductive layer located in proximity to an end portion of the second conductive semiconductor layer, such that in a direction that is perpendicular to a stacking direction of the semiconductor stacked body, a portion of the second insulating film is located between the end portion of the first conductive layer and a portion of the second conductive layer.”
In response to this argument, the Examiner directs the applicant’s attention to Iduka prior art, which teaches a limitation of a second conductive layer (17/21, note: the Iduka separable second conductive layer anticipated the claimed integral second conductive layer because making integral second conductive layer does not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results) that continuously covers, via the second insulating film (235), an end portion of the first conductive layer (18) located in proximity to an end portion of the second conductive semiconductor layer (13), such that in a direction that is perpendicular to a stacking direction of the semiconductor stacked body (15), a portion of the second insulating film is located between the end portion of the first conductive layer (18) and a portion of the second conductive layer (17/21) (see Iduka, Figs.6A-7B as shown below),  
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Iduka prior art reference does meet all the limitation in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. 2018/0240952 A1, hereinafter refer to Moon).
Regarding Claim 1: Moon discloses a light-emitting device (see Moon, Figs.6, 9, and 13f as shown below and ¶ [0001]) comprising:

    PNG
    media_image1.png
    216
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    203
    288
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    320
    528
    media_image3.png
    Greyscale

a semiconductor stacked body (120) comprising a first conductive semiconductor layer (122), an active layer (124), and a second conductive semiconductor layer (126) stacked in this order (see Moon, Figs.6, 9, and 13f as shown above and ¶ [0058]); 
a first insulating film (152) that covers the active layer (124) and the second conductive semiconductor layer (126) (see Moon, Figs.6, 9, and 13f as shown above); 
a first conductive layer (130) that continuously surrounds a lateral surface of the first conductive semiconductor layer (122) that is exposed from the first insulating film (152), wherein the first conductive layer (130) is connected to the lateral surface of the first conductive semiconductor layer (122) (see Moon, Figs.6, 9, and 13f as shown above); 
a second insulating film (154) that covers the first conductive layer (130), the active layer (124), and the second conductive semiconductor layer (126) and that has a hole disposed above the second conductive semiconductor layer (126), wherein the 126) is exposed from the second insulating film (154) through the hole (see Moon, Figs.6, 9, and 13f as shown above); and 
a second conductive layer (164/140) that continuously covers, via the second insulating film (154), an end portion of the first conductive layer (130) located in proximity to an end portion of the second conductive semiconductor layer (126), such that in a direction that is perpendicular to a stacking direction of the semiconductor stacked body (120), a portion of the second insulating film (154) is located between the end portion of the first conductive layer (130) and a portion of the second conductive layer (164/140) (see Moon, Figs.6, 9, and 13f as shown above); 
wherein the second conductive layer (164/140) is connected to an upper surface of the second conductive semiconductor layer (126) through the hole (see Moon, Figs.6, 9, and 13f as shown above).  
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Iduka et al. (US 2011/0284910 A1, hereinafter refer to Iduka) in view of Yoon et al. (U.S. 2014/0252390 A1, hereinafter refer to Yoon).
Regarding Claim 1: Iduka discloses a light-emitting device (see Iduka, Figs.7A-7B as shown below and ¶ [0002]) comprising: 

    PNG
    media_image4.png
    497
    648
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    486
    626
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    359
    486
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    355
    502
    media_image7.png
    Greyscale

a semiconductor stacked body (15) comprising a first conductive semiconductor layer (11), an active layer (12), and a second conductive semiconductor layer (13) stacked in this order (see Iduka, Figs.6A-7B as shown above and ¶ [0017]);
a first insulating film (16) that covers the active layer (12) and the second conductive semiconductor layer (13) (see Iduka, Figs.6A-7B as shown above and ¶ [0023]); 
a first conductive layer (18) that continuously surrounds a lateral surface of the first conductive semiconductor layer (11) that is exposed from the first insulating film (18), wherein the first conductive layer (18) is connected to the lateral surface of the first conductive semiconductor layer (11) (see Iduka, Figs.6A-7B as shown above and ¶ [0021]);
a second insulating film that covers the first conductive layer (18), the active layer (12), and the second conductive semiconductor layer (13) and that has a hole disposed 13), wherein the second conductive semiconductor layer (13) is exposed from the second insulating film through the hole (note: the patentability of a product/the opening of the second insulating film does not depend on its method of production) (see Iduka, Figs.6A-7B as shown above and ¶ [0025]); and 
a second conductive layer (17/21, note: the Iduka separable second conductive layer anticipated the claimed integral second conductive layer because making integral second conductive layer does not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results) that continuously covers, via the second insulating film (235), an end portion of the first conductive layer (18) located in proximity to an end portion of the second conductive semiconductor layer (13), such that in a direction that is perpendicular to a stacking direction of the semiconductor stacked body (15), a portion of the second insulating film is located between the end portion of the first conductive layer (18) and a portion of the second conductive layer (17/21) (see Iduka, Figs.6A-7B as shown above),  
wherein the second conductive layer (17/21) is connected to an upper surface of the second conductive semiconductor layer (13) through the hole (see Iduka, Figs.6A-7B as shown above).
In addition, before effective filing date of the claimed invention the disclosed structure were known in order to improve light extraction efficiency of the semiconductor light-emitting device.
in a direction that is perpendicular to a stacking direction of the semiconductor stacked body (310), a portion of the second insulating film (360) is located between the end portion of the first conductive layer (1330c) and a portion of the second conductive layer (374/340) (see Yoon, Fig.7 as shown below and ¶ [0004]).

    PNG
    media_image8.png
    399
    674
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Iduka and Yoon to enable in a direction that is perpendicular to a stacking direction of the semiconductor stacked body (310), a portion of the second insulating film (360) to be located between the end portion of the first conductive layer (1330c) and a portion of the second conductive layer (374/340) as taught by Yoon in order to improve light extraction efficiency of the semiconductor light-emitting device  (see Yoon, Fig.7 as shown above and ¶ [0004]).
Regarding Claim 2: Iduka as modified teaches a light-emitting device as set forth in claim 1 as above. The modification of Iduka further teaches wherein: the first conductive layer (18) comprises a first pad section that is positioned, in a top view (note: the Iduka cross-sectional view necessary results the claimed top view limitation), on an outer side of a region where the semiconductor stacked body is arranged (see Iduka, Figs.6A-7B as shown above),
the second conductive layer (17/21) comprises a second pad section that is positioned, in a top view (note: the Iduka cross-sectional view necessary results the claimed top view limitation), on an outer side of the region where the semiconductor stacked body is arranged (see Iduka, Figs.6A-7B as shown above), and
the light-emitting device further comprises: 
a first metallic section (22/25) disposed on the first pad section (see Iduka, Figs.6A-7B as shown above); and 
a second metallic section (24) disposed on the second pad section (see Iduka, Figs.6A-7B as shown above).
Regarding Claim 3: Iduka as modified teaches a light-emitting device as set forth in claim 2 as above. The modification of Iduka further teaches wherein a light-shielding resin layer (23) disposed so as to cover the semiconductor stacked body (15), the first metallic section (22/25), and the second metallic section (24) (see Iduka, Figs.6A-7B as shown above and ¶ [0030]),
wherein a part of the first metallic section (22/25) and a part of the second metallic section (24) are exposed from the resin layer (23) above the semiconductor stacked body (15.
Claims 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iduka et al. (US 2011/0284910 A1, hereinafter refer to Iduka) and Yoon et al. (U.S. 2014/0252390 A1, hereinafter refer to Yoon) as applied to claims 1, 2, and 3 above, and further in view of Dimitropoulos et al. (U.S. 2020/0105969 A1, hereinafter refer to Dimitropoulos).
Regarding Claims 4, 5, and 6: Iduka as modified teaches a light-emitting device as applied to claims 1, 2, and 3 above. The modification of Iduka is silent upon explicitly disclosing wherein: the active layer comprises a first well layer that is disposed on an upper surface of the first conductive semiconductor layer, and a second well layer that is disposed on a lateral surface of the first conductive semiconductor layer and that is connected to an outer edge of the first well layer, and
a film thickness of the first well layer is greater than a film thickness of the second well layer (as claimed in claim 4);
wherein: the active layer comprises a first well layer that is disposed on an upper surface of the first conductive semiconductor layer, and a second well layer that is disposed on a lateral surface of the first conductive semiconductor layer and that is connected to an outer edge of the first well layer, and a film thickness of the first well layer is greater than a film thickness of the second well layer (as claimed in claim 5);
wherein: the active layer comprises a first well layer that is disposed on an upper surface of the first conductive semiconductor layer, and a second well layer that is disposed on a lateral surface of the first conductive semiconductor layer and that is connected to an outer edge of the first well layer, and

Before effective filing date of the claimed invention the disclosed structure of light emitting device were known in order to maximizing performance.
For support see Dimitropoulos, which teaches wherein: the active layer (1815) comprises a first well layer that is disposed on an upper surface of the first conductive semiconductor layer (1810), and a second well layer that is disposed on a lateral surface of the first conductive semiconductor layer (1810) and that is connected to an outer edge of the first well layer (see Dimitropoulos, Fig.18 as shown below, ¶ [0062]- ¶ [0064], and ¶ [0115]), and
a film thickness of the first well layer is greater than a film thickness of the second well layer (see Dimitropoulos, Fig.18 as shown below, ¶ [0062]- ¶ [0064], and ¶ [0115]) (as claimed in claim 4);
wherein: the active layer (1815) comprises a first well layer that is disposed on an upper surface of the first conductive semiconductor layer (1810), and a second well layer that is disposed on a lateral surface of the first conductive semiconductor layer (1810) and that is connected to an outer edge of the first well layer (see Dimitropoulos, Fig.18 as shown below, ¶ [0062]- ¶ [0064], and ¶ [0115]), and 
a film thickness of the first well layer is greater than a film thickness of the second well layer (see Dimitropoulos, Fig.18 as shown below, ¶ [0062]- ¶ [0064], and ¶ [0115]) (as claimed in claim 5);
wherein: the active layer (1815) comprises a first well layer that is disposed on an upper surface of the first conductive semiconductor layer (1810), and a second well 1810) and that is connected to an outer edge of the first well layer (see Dimitropoulos, Fig.18 as shown below, ¶ [0062]- ¶ [0064], and ¶ [0115]), and
a film thickness of the first well layer is greater than a film thickness of the second well layer (see Dimitropoulos, Fig.18 as shown below, ¶ [0062]- ¶ [0064], and ¶ [0115]) (as claimed in claim 6).

    PNG
    media_image9.png
    596
    704
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Iduka, Yoon, and Dimitropoulos to enable the known configuration of light emitting device as taught 
Regarding Claims 7, 8, and 9: Iduka as modified teaches a light-emitting device as applied to claims 1, 2, and 3 above. The modification of Iduka is silent upon explicitly disclosing wherein a substrate on which the semiconductor stacked body is disposed,
wherein the substrate has an opening in a location, in a top view, corresponding to the region where the semiconductor stacked body is disposed, and
a wavelength-converting member is disposed inside the opening (as claimed in claim 7);
a substrate on which the semiconductor stacked body is disposed,
wherein the substrate has an opening in a location, in a top view, corresponding to the region where the semiconductor stacked body is disposed, and
a wavelength-converting member is disposed inside the opening (as claimed in claim in claim 8);
a substrate on which the semiconductor stacked body is disposed,
wherein the substrate has an opening in a location, in a top view, corresponding to the region where the semiconductor stacked body is disposed, and
a wavelength-converting member is disposed inside the opening (as claimed in claim 9).
Before effective filing date of the claimed invention the disclosed structure of light emitting device were known in order to maximizing performance.
For support see Dimitropoulos, which teaches wherein a substrate (1895) on which the semiconductor stacked body (1810/1815/1835/1820) is disposed (see 
wherein the substrate (1895) has an opening in a location, in a top view, corresponding to the region where the semiconductor stacked body (1810/1815/1835/1820) is disposed (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]), and
a wavelength-converting member (1902/1903) is disposed inside the opening (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]) (as claimed in claim 7);
a substrate (1895) on which the semiconductor stacked body (1810/1815/1835/1820) is disposed (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]),
wherein the substrate (1895) has an opening in a location, in a top view, corresponding to the region where the semiconductor stacked body (1810/1815/1835/1820) is disposed (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]), and
a wavelength-converting member (1902/1903) is disposed inside the opening (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]) (as claimed in claim in claim 8);
a substrate (1895) on which the semiconductor stacked body (1810/1815/1835/1820) is disposed (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]),
1895) has an opening in a location, in a top view, corresponding to the region where the semiconductor stacked body (1810/1815/1835/1820) is disposed (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]), and
a wavelength-converting member (1902/1903) is disposed inside the opening (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]) (as claimed in claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Iduka, Yoon, and Dimitropoulos to enable the known configuration of light emitting device as taught by Dimitropoulos in order to maximizing performance (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]). 
Regarding Claim 10: Iduka as modified teaches a light-emitting device as set forth in claim 7 as above. The combination of Iduka, Yoon, and Dimitropoulos further teaches wherein: the wavelength-converting member comprises a base material and a phosphor (see Dimitropoulos, Fig.19A-19B and ¶ [0115]- ¶ [0117]), and 
the phosphor is unevenly distributed toward the semiconductor stacked body in the base material (see Dimitropoulos, Fig.19A-19B and ¶ [0115]- ¶ [0117]).
Regarding Claim 11: Iduka as modified teaches a light-emitting device as set forth in claim 8 as above. The combination of Iduka, Yoon, and Dimitropoulos further teaches wherein: the wavelength-converting member comprises a base material and a phosphor (see Dimitropoulos, Fig.19A-19B and ¶ [0115]- ¶ [0117]), and 

Regarding Claim 12: Iduka as modified teaches a light-emitting device as set forth in claim 9 as above. The combination of Iduka, Yoon, and Dimitropoulos further teaches wherein: the wavelength-converting member comprises a base material and a phosphor (see Dimitropoulos, Fig.19A-19B and ¶ [0115]- ¶ [0117]), and 
the phosphor is unevenly distributed toward the semiconductor stacked body in the base material (see Dimitropoulos, Fig.19A-19B and ¶ [0115]- ¶ [0117]). 
Regarding Claim 13: Iduka as modified teaches a light-emitting device as set forth in claim 7 as above. The combination of Iduka, Yoon, and Dimitropoulos further teaches display device (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]) comprising: 
a mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]); and
a plurality of the light-emitting devices according to claim 7 arranged on the mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]).
Regarding Claim 14: Iduka as modified teaches a light-emitting device as set forth in claim 8 as above. The combination of Iduka, Yoon, and Dimitropoulos further teaches display device (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]) comprising: 
a mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]); and

Regarding Claim 15: Iduka as modified teaches a light-emitting device as set forth in claim 10 as above. The combination of Iduka, Yoon,  and Dimitropoulos further teaches display device (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]) comprising: 
a mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]); and
a plurality of the light-emitting devices according to claim 10 arranged on the mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]).
Regarding Claim 16: Iduka as modified teaches a light-emitting device as set forth in claim 11 as above. The combination of Iduka, Yoon, and Dimitropoulos further teaches display device (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]) comprising: 
a mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]); and
a plurality of the light-emitting devices according to claim 11 arranged on the mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]).
Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BITEW A DINKE/Primary Examiner, Art Unit 2896